Order entered November 19, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00974-CV

               IN RE MATHESON TRI-GAS, INC., Relator

              Original Proceeding from the 95th District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-14572

                                   ORDER
              Before Justices Whitehill, Pedersen, III, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and DENY the motion for emergency stay as moot.


                                           /s/    BILL WHITEHILL
                                                  JUSTICE